DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 6 paragraphs 3 and 5, filed 08/01/2022, with respect to the rejection(s) of claim(s) 1-3, 21, 23-25, and 28-32 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vempati (US20170211331).
Applicant argument that Bandyopadhyay teaches a coating and teaches away from porosity, see page 7 second full paragraph. While Bandyopadhyay teaches certain benefits of lower porosity, this does not negate the teaching of intra-filament porosity when lower amounts of VC are added. Further, Bandyopadhyay teaches a coating which would still benefit from the controlled failure taught by Vempati, see below.
Applicant further argues, in reference to claims 3 and 30, that the prior art does not teach wherein the structure has a physical characteristic of being a higher porosity within the filaments relative to the structure before heating. However, the claims are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). It is unclear to the Examiner what is structurally different about the product produced based on the porosity being formed by subsequent heating or formed during the initial AM process.
Additionally, the claim limitation “wherein a chemical formulation of the structure is different than a chemical formulation of precursor feedstocks used in the additive manufacturing,” in claims 1 and 35, are also product-by-process limitations. In an effort to expedite prosecution, the Examiner has attempted to find prior art which leads on these claim limitations but it remains unclear how this is structurally limiting of the product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, and 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay (US20170361600 – previously of record) in view of Vempati (US20170211331).

In reference to claim 1:
Bandyopadhyay discloses a product, comprising:
a metallic and/or ceramic three-dimensional structure having physical characteristics of formation by additive manufacturing (abstract),
wherein a chemical formulation of the structure is different than a chemical formulation of precursor feedstocks used in the additive manufacturing (para 0038), 
the structure having random porosity within filaments thereof (Figs. 5A-7F, 19).
Bandyopadhyay further discloses wherein the product can have a compositional and/or structural gradient. Bandyopadhyay does not explicitly disclose wherein the structure has a gradient in structured porosity along portions thereof corresponding to spaces between at least some of the filaments in the structure. However, this is taught by Vempati. Vempati teaches a product having a structure produced by additive manufacturing (Figs. 9-10). Vempati further teaches that changing line density, e.g. creating a gradient in structured porosity along portions thereof corresponding to spaces between at least some of the filaments in the structure, allow for changes in material properties in selected areas and controlled failure (para 0030). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the product of Bandyopadhyay with the structure gradient corresponding to spaces between at least some of the filaments in order to obtain a product with different properties in discrete areas and controlled failure.

In reference to claim 2:
In addition to the discussion of claim 1, above, Bandyopadhyay further discloses wherein the structure has a gradient in composition along portions thereof (paras 0007-0008, 0045).

In reference to claim 3:
In addition to the discussion of claim 1, above, Bandyopadhyay does not explicitly disclose wherein the structure has physical characteristic of heating after formation thereof by additive manufacturing, the physical characteristic being a higher porosity within the filaments relative to the structure before the heating. However, claim 3 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product, e.g. a porous structure having a composition gradient. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(see MPEP § 2113).

In reference to claim 4:
In addition to the discussion of claim 1, above, Bandyopadhyay does not explicitly disclose wherein the structure is at least 30-70 mol % elemental metal. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)A. As applied to the instant application, Bandyopadhyay further discloses one end of the product has 100% metal (para 0038 discloses elemental metal) and the other has 100% ceramic with a gradient that can be “linear, parabolic, elliptical, step-wise, or in other suitable relationship with respect to the x-, y-, or z-axis” (para 0045, claim 4). As such, the %mol of elemental metal will be dependent on the desired properties being produced. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges by routine experimentation.

In reference to claim 21:
In addition to the discussion of claim 1, above, Bandyopadhyay further discloses wherein the structure has a functional gradient along portions thereof (paras 0007-0008, 0045).

In reference to claim 22:
In addition to the discussion of claim 1, above, Bandyopadhyay further discloses wherein the structure has a gradient in mol% of the elemental metal therealong (paras 0032, 0037, 0044-0055).

In reference to claim 23:
Bandyopadhyay discloses a product, comprising: 
a ceramic three-dimensional structure having physical characteristics of formation by additive manufacturing (abstract, paras 0038)
the structure having random porosity within filaments thereof (Figs. 5A-7F, 19).
Bandyopadhyay further discloses wherein the product can have a compositional and/or structural gradient. Bandyopadhyay does not explicitly disclose wherein the structure has a gradient in structured porosity along at least some of the filaments thereof. However, this is taught by Vempati. Vempati teaches a product having a structure produced by additive manufacturing (Figs. 9-10). Vempati further teaches that changing line density, e.g. creating a gradient in structured porosity along portions thereof corresponding to spaces between at least some of the filaments in the structure, allow for changes in material properties in selected areas and controlled failure (para 0030). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the product of Bandyopadhyay with the structure gradient corresponding to spaces between at least some of the filaments in order to obtain a product with different properties in discrete areas and controlled failure.

In reference to claim 24:
In addition to the discussion of claim 23, above, Bandyopadhyay further discloses wherein the structure has a gradient in composition along portions thereof (para 0050).

In reference to claim 25:
In addition to the discussion of claim 23, above, Bandyopadhyay does not explicitly disclose wherein the structure has a gradient in structured porosity along portions thereof. However, structured porosity, as interpreted by the Examiner, is the result of the ordered creation of the individual filaments during the build process (para 0047 of Applicant’s published specification). However, as each material will have a separate porosity the material gradient the final structure will have a gradient in structured porosity (see paras 0007-0008, 0045). See MPEP 2112(III).

In reference to claim 26:
In addition to the discussion of claim 23, above, Bandyopadhyay does not explicitly disclose wherein the structure is at least 30-70 mol % elemental metal. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)A. As applied to the instant application, Bandyopadhyay further discloses one end of the product has 100% metal (para 0038 discloses elemental metal) and the other has 100% ceramic with a gradient that can be “linear, parabolic, elliptical, step-wise, or in other suitable relationship with respect to the x-, y-, or z-axis” (para 0045, claim 4). As such, the %mol of elemental metal will be dependent on the desired properties being produced. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges by routine experimentation.

In reference to claim 27:
In addition to the discussion of claim 26, above, Bandyopadhyay further discloses wherein the structure has a gradient in mol% of the elemental metal therealong (paras 0032, 0037, 0044-0055).

In reference to claim 28:
In addition to the discussion of claim 23, above, Bandyopadhyay further discloses wherein the structure has a functional gradient along portions thereof (paras 0007-0008, 0045).

In reference to claim 29:
In addition to the discussion of claim 23, above, Bandyopadhyay further discloses wherein a chemical formulation of the structure is different than a chemical formulation of precursor feedstocks used in the additive manufacturing (para 0038).

In reference to claim 30:
Bandyopadhyay discloses a product, comprising: 
a ceramic three-dimensional structure having physical characteristics of formation by additive manufacturing (abstract, para 0038), 
wherein the structure has a functional gradient along portions thereof (paras 0007-0008, 0045), 
the structure having random porosity within filaments thereof (paras 0007-0008, 0045).
Bandyopadhyay does not explicitly disclose wherein the structure has physical characteristic of heating after formation thereof by additive manufacturing, the physical characteristic being a higher porosity within the filaments relative to the structure before the heating. However, claim 3 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product, e.g. a porous structure having a composition gradient. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

In reference to claim 31:
In addition to the discussion of claim 30, above, Bandyopadhyay further discloses wherein the structure has a gradient in composition along portions thereof (para 0050).

In reference to claim 32:
In addition to the discussion of claim 30, above, Bandyopadhyay does not explicitly disclose wherein the structure has a gradient in structured porosity along portions thereof. However, structured porosity, as interpreted by the Examiner, is the result of the ordered creation of the individual filaments during the build process (para 0047 of Applicant’s published specification). However, as each material will have a separate porosity the material gradient the final structure will have a gradient in structured porosity (see paras 0007-0008, 0045). See MPEP 2112(III).

In reference to claim 33:
In addition to the discussion of claim 30, above, Bandyopadhyay does not explicitly disclose wherein the structure is at least 30-70 mol % elemental metal. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)A. As applied to the instant application, Bandyopadhyay further discloses one end of the product has 100% metal (para 0038 discloses elemental metal) and the other has 100% ceramic with a gradient that can be “linear, parabolic, elliptical, step-wise, or in other suitable relationship with respect to the x-, y-, or z-axis” (para 0045, claim 4). As such, the %mol of elemental metal will be dependent on the desired properties being produced. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges by routine experimentation.

In reference to claim 34:
In addition to the discussion of claim 30, above, Bandyopadhyay further discloses wherein the structure has a gradient in mol% of the elemental metal therealong (para 0045).

In reference to claim 35:
In addition to the discussion of claim 30, above, Bandyopadhyay further discloses wherein a chemical formulation of the structure is different than a chemical formulation of precursor feedstocks used in the additive manufacturing (para 0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742